oC Oo SS DH WO FP WH HNO —

NM NO BP PO KN DR NO mw mm et
No A FP WH NY | DOD O0O oO NI DB WA FBP WH NYO —-& OD

Case 2:20-mj-00895-VCF Document 27 Filed 04/15/21 Page 1of1

 

—— FILED ——_— RECEIVE
——— ENTERED SERVED

COUNSEL/PARTIES OF RECG

 

APR 15 2021

 

 

 

UNITED STATES DISTRICT COURT
CLERK US DISTRICT COURT
DISTRICT OF NEVADA By. DISTRICT OF NEVADA

 

 

DN
RD

 

DEPU
UNITED STATES OF AMERICA, Case No. 2:20-mj-00895-VCF
Plaintiff, ORDER
Vv.
KEHEIR JORDAN PARKER,
Defendant.

 

 

 

Based on the Stipulation of counsel and good cause appearing,
IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

April 19, 2021, at the hour of 4:00 p.m., be vacated and continued to
July 19, 2021 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

UNITED STATES MAGISTRATE JUDGE

DATED this _!5__ day of April, 2021.

 

 

 
